Case 2:21-cv-10030-MCA-MAH Document 20-7 Filed 09/10/21 Page 1 of 7 PageID: 307




                         EXHIBIT G
             Case 2:21-cv-10030-MCA-MAH Document 20-7 Filed 09/10/21 Page 2 of 7 PageID: 308


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)


                                     Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 87270338
                                                                       Filing Date: 12/15/2016


                                                     The table below presents the data as entered.

                                           Input Field                                                                   Entered
             SERIAL NUMBER                                                              87270338
             MARK INFORMATION
                                                                                        \\TICRS\EXPORT17\IMAGEOUT
             *MARK
                                                                                        17\872\703\87270338\xml1\ RFA0002.JPG
             SPECIAL FORM                                                               YES
             USPTO-GENERATED IMAGE                                                      NO
             LITERAL ELEMENT                                                            ANANDA ANAND KARO!
             COLOR MARK                                                                 YES

             COLOR(S) CLAIMED                                                           The color(s) red, black, purple, pink, and yellow is/are claimed
             (If applicable)                                                            as a feature of the mark.
                                                                                        The mark consists of a flame design consisting purple, pink,
             *DESCRIPTION OF THE MARK
             (and Color Location, if applicable)
                                                                                        red and yellow colors over the words ANANDA appearing in
                                                                                        red ANAND KARO! appearing in black.
             PIXEL COUNT ACCEPTABLE                                                     NO
             PIXEL COUNT                                                                230 x 137
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Gopaljee Dairy Foods Private Limited
             INTERNAL ADDRESS                                                           Ananda House, H-112 Pragati Tower
             *STREET                                                                    Sector-63, Noida-201307
             *CITY                                                                      Uttar Pradesh
             *COUNTRY                                                                   India
             LEGAL ENTITY INFORMATION
             TYPE                                                                       company
             STATE/COUNTRY UNDER WHICH ORGANIZED                                        India
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        029
             *IDENTIFICATION                                                            Milk and milk products
             FILING BASIS                                                               SECTION 1(b)
             ATTORNEY INFORMATION
             NAME                                                                       ROBYN S. LEDERMAN
Case 2:21-cv-10030-MCA-MAH Document 20-7 Filed 09/10/21 Page 3 of 7 PageID: 309


ATTORNEY DOCKET NUMBER                 ANAN0141TUS
FIRM NAME                              BROOKS KUSHMAN P.C.
STREET                                 1000 TOWN CENTER, 22ND FLOOR
CITY                                   SOUTHFIELD
STATE                                  Michigan
COUNTRY                                United States
ZIP/POSTAL CODE                        48075
PHONE                                  248.358.4400
FAX                                    248.358.3351
EMAIL ADDRESS                          trademarks@brookskushman.com
AUTHORIZED TO COMMUNICATE VIA EMAIL    Yes
                                       Elizabeth F. Janda, Hope V. Shovein, Molly Mack Crandall,
                                       Laura Ernst Schwartz, Mark A. Cantor, Chanille Carswell,
OTHER APPOINTED ATTORNEY               Anna K. Heinl, Amy C. Leshan, Maria F. Angileri, Dorne J.
                                       Mckinnon-Rybicki, Jennifer K. Ziegler, Gary W. Donohue,
                                       and Robert C.J. Tuttle
DOMESTIC REPRESENTATIVE INFORMATION
NAME                                   ROBYN S. LEDERMAN
FIRM NAME                              BROOKS KUSHMAN P.C.
STREET                                 1000 TOWN CENTER, 22ND FLOOR
CITY                                   SOUTHFIELD
STATE                                  Michigan
COUNTRY                                United States
ZIP CODE                               48075
PHONE                                  248.358.4400
FAX                                    248.358.3351
EMAIL ADDRESS                          trademarks@brookskushman.com
AUTHORIZED TO COMMUNICATE VIA EMAIL    Yes
CORRESPONDENCE INFORMATION
NAME                                   ROBYN S. LEDERMAN
FIRM NAME                              BROOKS KUSHMAN P.C.
STREET                                 1000 TOWN CENTER, 22ND FLOOR
CITY                                   SOUTHFIELD
STATE                                  Michigan
COUNTRY                                United States
ZIP/POSTAL CODE                        48075
PHONE                                  248.358.4400
FAX                                    248.358.3351
*EMAIL ADDRESS                         trademarks@brookskushman.com
Case 2:21-cv-10030-MCA-MAH Document 20-7 Filed 09/10/21 Page 4 of 7 PageID: 310


*AUTHORIZED TO COMMUNICATE VIA EMAIL   Yes
FEE INFORMATION
APPLICATION FILING OPTION              TEAS RF
NUMBER OF CLASSES                      1
FEE PER CLASS                          275
*TOTAL FEE DUE                         275
*TOTAL FEE PAID                        275
SIGNATURE INFORMATION
SIGNATURE                              /rlederman/
SIGNATORY'S NAME                       ROBYN S. LEDERMAN
SIGNATORY'S POSITION                   ATTORNEY OF RECORD, MICHIGAN BAR MEMBER
SIGNATORY'S PHONE NUMBER               248.358.4400
DATE SIGNED                            12/15/2016
             Case 2:21-cv-10030-MCA-MAH Document 20-7 Filed 09/10/21 Page 5 of 7 PageID: 311


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)




                                           Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 87270338
                                                                       Filing Date: 12/15/2016
To the Commissioner for Trademarks:

MARK: ANANDA ANAND KARO! (stylized and/or with design, see mark)

The literal element of the mark consists of ANANDA ANAND KARO!.
The color(s) red, black, purple, pink, and yellow is/are claimed as a feature of the mark. The mark consists of a flame design consisting purple,
pink, red and yellow colors over the words ANANDA appearing in red ANAND KARO! appearing in black.
The applicant, Gopaljee Dairy Foods Private Limited, a company organized under the laws of India, having an address of
   Ananda House, H-112 Pragati Tower
   Sector-63, Noida-201307
   Uttar Pradesh
   India

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

    International Class 029: Milk and milk products
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.



The applicant's current Attorney Information:
    ROBYN S. LEDERMAN and Elizabeth F. Janda, Hope V. Shovein, Molly Mack Crandall, Laura Ernst Schwartz, Mark A. Cantor, Chanille
Carswell, Anna K. Heinl, Amy C. Leshan, Maria F. Angileri, Dorne J. Mckinnon-Rybicki, Jennifer K. Ziegler, Gary W. Donohue, and Robert
C.J. Tuttle of BROOKS KUSHMAN P.C. 1000 TOWN CENTER, 22ND FLOOR
    SOUTHFIELD, Michigan 48075
    United States
    248.358.4400(phone)
    248.358.3351(fax)
    trademarks@brookskushman.com (authorized)
The attorney docket/reference number is ANAN0141TUS.

The applicant hereby appoints ROBYN S. LEDERMAN of BROOKS KUSHMAN P.C.
    1000 TOWN CENTER, 22ND FLOOR
    SOUTHFIELD Michigan 48075
    United States
    248.358.4400(phone)
    248.358.3351(fax)
    trademarks@brookskushman.com (authorized)
as applicant's representative upon whom notice or process in the proceedings affecting the mark may be served.


The applicant's current Correspondence Information:
   ROBYN S. LEDERMAN
   BROOKS KUSHMAN P.C.
   1000 TOWN CENTER, 22ND FLOOR
   SOUTHFIELD, Michigan 48075
   248.358.4400(phone)
   248.358.3351(fax)
        Case 2:21-cv-10030-MCA-MAH Document 20-7 Filed 09/10/21 Page 6 of 7 PageID: 312


     trademarks@brookskushman.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant or applicant's attorney
at the e-mail address provided above. I understand that a valid e-mail address must be maintained and that the applicant or the applicant's
attorney must file the relevant subsequent application-related submissions via the Trademark Electronic Application System (TEAS). Failure to
do so will result in an additional processing fee of $50 per international class of goods/services.

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                     Declaration

The signatory believes that: if the applicant is filing the application under 15 U.S.C. § 1051(a), the applicant is the owner of the
trademark/service mark sought to be registered; the applicant is using the mark in commerce on or in connection with the goods/services in the
application; the specimen(s) shows the mark as used on or in connection with the goods/services in the application; and/or if the applicant filed
an application under 15 U.S.C. § 1051(b), § 1126(d), and/or § 1126(e), the applicant is entitled to use the mark in commerce; the applicant has a
bona fide intention, and is entitled, to use the mark in commerce on or in connection with the goods/services in the application. The signatory
believes that to the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the goods/services
of such other persons, to cause confusion or mistake, or to deceive. The signatory being warned that willful false statements and the like are
punishable by fine or imprisonment, or both, under 18 U.S.C. § 1001, and that such willful false statements and the like may jeopardize the
validity of the application or any registration resulting therefrom, declares that all statements made of his/her own knowledge are true and all
statements made on information and belief are believed to be true.

Declaration Signature

Signature: /rlederman/ Date: 12/15/2016
Signatory's Name: ROBYN S. LEDERMAN
Signatory's Position: ATTORNEY OF RECORD, MICHIGAN BAR MEMBER
RAM Sale Number: 87270338
RAM Accounting Date: 12/16/2016

Serial Number: 87270338
Internet Transmission Date: Thu Dec 15 16:57:24 EST 2016
TEAS Stamp: USPTO/BAS-XX.XXX.XX.XXX-2016121516572422
6782-87270338-5703f026f11df0ee714ff3fa15
e39c4fd636810cd7d845cd69e348450d8939bcd-
DA-4180-20161215164348889896
Case 2:21-cv-10030-MCA-MAH Document 20-7 Filed 09/10/21 Page 7 of 7 PageID: 313
